Citation Nr: 0927812	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to VA educational assistance under Chapter 30, 
Title 38, United States Code.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

According to the agency of original jurisdiction (AOJ), the 
Veteran had active military service from July 1982 to June 
1986 and from September 1988 to September 1992.  He also had 
a period of service in a reserve component beginning in July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In September 2008, the Board remanded the claim to the AOJ in 
order to provide the Veteran with an opportunity to present 
testimony at a hearing he requested before a member of the 
Board sitting at the RO.  The hearing was scheduled for 
February 25, 2009, at the RO in North Little Rock, Arkansas.  
The Veteran failed to report to the hearing.

Chapter 30 of Title 38, United States Code, known as the 
Montgomery GI Bill, sets forth provisions to allow for 
educational assistance for certain members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001 et seq. (West 2002 & Supp. 2009).

The outcome of this case turns, in part, on the dates and 
nature of the Veteran's active duty service and any 
participation in the Post-Vietnam Era Veterans' Educational 
Assistance Program (VEAP).  See 38 C.F.R. §§ 21.7042, 21.7045 
(2008).  The available evidence is less than clear on the 
matter.  Computer printouts appear to show that the Veteran 
served on active duty in the United States Navy from 
July 1982 to June 1986 and in the United States Army from 
September 1988 to September 1992.  Other printouts indicate 
that the Veteran may have had service in reserve components 
beginning in July 1985, February 1994, and July 2002.  
Moreover, after the claim was initially denied, the Veteran 
submitted a letter from the Department of the Army ordering 
him to active duty in active guard/reserve status in August 
2003.  A remand is necessary in order to verify all of the 
Veteran's periods of service.  Additionally, the Veteran's 
service personnel records must be obtained in order to 
determine whether, and to what extent, he participated in 
VEAP.

Subsequent to the issuance of a statement of the case (SOC) 
in November 2006, the Veteran submitted leave and earnings 
statements.  The statements, dated from August 2003 to July 
2004, appear to show monthly deductions of $100 for the 
Montgomery GI Bill.  A reduction in basic pay of $1200 can be 
a requirement for basic eligibility for chapter 30 benefits.  
See, e.g., 38 C.F.R. §§ 21.7042, 21.7045.  This relevant 
evidence should be considered by the AOJ when the claim is 
re-adjudicated.

In addition, a letter was never sent to the Veteran notifying 
him of the information and evidence necessary to substantiate 
his claim for educational assistance.  On remand, he should 
be sent a letter informing him of the requirements for 
obtaining the benefit sought.

Accordingly, this case is REMANDED for the following actions:

1.  Send a notice letter to the Veteran 
relative to the issue currently on appeal 
informing him of the information and 
evidence needed to substantiate his 
claim.  Allow him an opportunity to 
respond.

2.  Ask the service department to verify 
all of the Veteran's periods of service.  
Request from the service department a 
complete copy of the Veteran's service 
personnel records and separation 
certificates and other related materials 
that document the dates and nature of his 
active and reserve service and any 
contributions or participation relative 
to a program of educational assistance.  
The National Personnel Records Center 
should be contacted as one possible 
source of the requested evidence (and, if 
necessary, any reserve units to which he 
was assigned).  Any information or 
evidence obtained must be associated with 
the record on appeal.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran with a supplemental statement 
of the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

